In order to sustain a conviction for the unlawful possession of a still, etc., there must be legal evidence from which the jury may conclude and beyond a reasonable doubt that there was such a still, the possession of which the law condemns; that the defendant owned, had an interest in, or exercised some act of dominion over such still.
In the absence of some evidence connecting the defendant with the ownership or possession, there cannot be a conviction. There is no such evidence in this record. Hanson v. State,19 Ala. App. 249, 96 So. 655; Guin v. State, 19 Ala. App. 67,94 So. 788; Moon v. State, 19 Ala. App. 176, 95 So. 830. The facts in the instant case are strikingly like those in Hanson's Case, supra. We still hold to the rule there declared. The defendant was entitled to the general charge.
For the error in refusing the general charge as requested by defendant, the judgment is reversed and the cause is remanded.
Reversed and remanded.